UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JAMES R. HAYNES,

            Plaintiff,

       v.                                                 Civil Action No. 11-0614 (CKK)

NAVY FEDERAL CREDIT UNION

            Defendant.


                                  MEMORANDUM ORDER
                                    (October 22, 2014)

       Plaintiff James R. Haynes (“Haynes” or “Plaintiff”) brings this action pro se 1 against

Defendant Navy Federal Credit Union (“NFCU” or “Defendant”), asserting a variety of claims

arising out of a home mortgage loan extended to him by NFCU. Presently before the Court is the

portion of Defendant’s [85] Renewed Motion for Summary Judgment that was held in abeyance,

first, by this Court’s June 10, 2014 [96] Order and [97] Memorandum Opinion and then held in

continued abeyance by this Court’s August 27, 2014 [101] Memorandum Order. By its June

Order, the Court granted Defendant’s motion in part and dismissed Plaintiff’s claims for

(1) Breach of Contract and (2) Accounting and Mandatory Injunctive Relief. The Court held in

abeyance the portion of Defendant’s motion seeking dismissal of Plaintiff’s claims for

(1) Intentional Damage to Credit and (2) Defamation, pending supplemental briefing from the


       1
         Although Plaintiff is proceeding in this action pro se, he is an attorney, see Def.’s
Renewed Mot. for Summ. J., ECF No. [85] (“Def.’s MSJ”), Ex. E (Haynes Dep.) at 8:20-22
(noting that Plaintiff has a law degree); id. at 22:21-22 (noting that Plaintiff has an active law
practice), and is therefore presumed to have knowledge of the legal system. Curran v. Holder,
626 F.Supp.2d 30, 33 (D.D.C. 2009). As a result, he is not entitled to the same level of solicitude
often afforded non-attorney litigants proceeding without legal representation. Richards v. Duke
University, 480 F.Supp.2d 222, 234 (D.D.C. 2007).



                                                 1
parties. Upon consideration of Defendant’s [100] Supplemental Memorandum in Support of its

Renewed Motion for Summary Judgment (“Def.’s Suppl. Brief”), the Court concluded in its

August 27, 2014, Memorandum Order that further supplemental briefing from Defendant was

necessary to understand why Defendant reported the amount past due on Plaintiff’s loan on

September 21, 2010, as $13,522. Upon consideration of Defendant’s [102] Second Supplemental

Memorandum in Support of Its Renewed Motion for Summary Judgment (“Def.’s Second Suppl.

Mem.”), the Court concludes that Defendant has adequately addressed all of the questions

previously raised by the Court regarding the accuracy of Defendant’s reporting on the status of

the loan. Accordingly, the remaining portion of Defendant’s [85] Renewed Motion for Summary

Judgment, seeking dismissal of Plaintiff’s claims for (1) Intentional Damage to Credit and (2)

Defamation, is now GRANTED.

                                      I. BACKGROUND

   A. Factual Background

       On or about May 16, 2003, Plaintiff obtained a home mortgage loan (the “Loan”) from

Defendant, secured by property located at 5601 16th Street, N.W., Washington, DC 20011 (the

“Property”). Def.’s Stmt. of Undisp. Facts, ECF No. [85-4] (“Def.’s Stmt.”) ¶ 1. The Loan was

governed by a Note dated May 16, 2003 (the “Note”) and Deed of Trust dated May 16, 2003 and

recorded in the District of Columbia land records at Document No. 2003088532 (the “Deed of

Trust”). Id. ¶ 2. The Deed of Trust provides that Plaintiff shall pay to NFCU funds necessary to

pay “Escrow Items” which includes, among other costs, taxes and insurance premiums for the

Property. Id. ¶ 3. The Deed of Trust also provides that NFCU may waive the borrower’s

obligation to pay costs for Escrow Items at any time and that the waiver must be provided in

writing. Id. ¶ 4. The Deed of Trust does not set out the criteria which NFCU must use when




                                                2
determining whether to waive the escrow requirement. Id. ¶ 5. At closing, Plaintiff signed a

“District of Columbia Escrow Disclosure and Agreement Authorization” permitting the payment

of taxes to the D.C. Government by NFCU. Id. ¶ 6.

        In 2009, the District of Columbia Office of Tax and Revenue erroneously determined that

Plaintiff claimed two homestead exemptions for the years 2007 and 2008. The D.C. Government

assessed $20,451.13 in back taxes for the Property and increased the amount of tax owed in the

future for the property. Id. ¶ 8. NFCU was not responsible for the tax exemption error and made

no representations to the District of Columbia regarding Plaintiff’s homestead exemption. Id. ¶ 9.

NFCU received notice of the D.C. Government Assessment from the District of Columbia Office

of Taxation. Id. ¶ 10. NFCU was authorized to pay, and did pay, the D.C. Government

Assessment of $20,451.14. Id. ¶¶ 11-12.

        After NFCU paid the D.C. Government Assessment, Plaintiff’s escrow account was in

arrears and the required amount due to maintain the escrow account was $21,252.82. Id. ¶ 13.

NFCU sent Plaintiff a notice that the D.C. Government Assessment had been paid and gave

Plaintiff the option of paying the entire increase of $21,252.82 within 30 days, or spreading the

payments over the next 12 months, increasing his total monthly payments by $1,771.07 to

$6,761.07 for 12 months. Id. ¶ 14. Subsequently, apparently having been alerted to its error by

Plaintiff, the District of Columbia refunded the tax over-payments to NFCU, which totaled

$22,247.97, on August 26, 2010. Id. ¶ 15. The refunded payments were applied to Plaintiff’s

escrow account and he was issued two checks due to the excess funds in his escrow account as a

result of the tax refund. Id. ¶ 16.

        Beginning in September 2010, Plaintiff stopped making escrow payments as required

under the Deed of Trust and instead attempted to pay taxes and insurance directly to the D.C.




                                                 3
Government and insurance company. Id. ¶ 17. On September 10, 2010, Plaintiff sent Defendant a

fax stating “[t]he purpose of this memorandum is to inform you that I will pay directly the

escrow payments for the referenced property.” Def.’s MSJ, Ex. J (Haynes Fax). He cited as

reasons for this decision, “(a) under DC law I have a legal right to pay my own real estate taxes;

and (b) NFCU has continually miscalculated the amount the [sic] escrow taxes to be paid.” Id.

Plaintiff tendered monthly payments to NFCU of $3,930.24 for each month after August 2010.

Def.’s Stmt. ¶ 19. That amount is equal to the principal and interest he owed monthly, but does

not include any escrow payments. Id.

        The Deed of Trust includes the following language regarding partial payments:

        Lender may return any payment or partial payment if the payment or partial
        payments are insufficient to bring the Loan current. Lender may accept any
        payment or partial payment insufficient to bring the Loan current, without waiver
        of any rights hereunder or prejudice to its rights to refuse such payment or partial
        payments in the future, but Lender is not obligated to apply such payments at the
        time such payments are accepted. If each Periodic Payment is applied as of its
        scheduled due date, then Lender need not pay interest on unapplied funds. Lender
        may hold such unapplied funds until Borrower makes payment to bring the Loan
        current. If Borrower does not do so within a reasonable period of time, Lender
        shall either apply such funds or return them to Borrower.

Def.’s MSJ, Ex. B (Deed of Trust) at 4. NFCU, operating pursuant to the language entitling a

Lender to hold or return funds insufficient to bring the loan current “until Borrower makes

payment to bring the loan current,” began (a) placing these funds into a suspense account, (b)

returning them to Plaintiff, or (c) applying them to the balance of his loan. Def.’s Resp. to Pl.’s

Stmt. of Genuine Issue for Trial, ECF No. [90-1] (“Def.’s Resp. Stmt.) ¶ 20.

        On September 9, 2010, Plaintiff requested a waiver of his escrow payments. Pl.’s Opp’n

to Def.’s Mot. for Summ. J., ECF No. [88] (“Pl.’s Opp’n”) at 10. The Deed of Trust provides

that:




                                                  4
        Borrower shall pay Lender the Funds for Escrow Items unless Lender waives
        Borrower’s obligation to pay the Funds for any and all Escrow Items. Lender may
        waive Borrower’s obligation to pay to Lender Funds for any and all Escrow Items
        at any time. Any such waiver may only be in writing. In the event of such waiver,
        Borrower shall pay directly, when and where payable, the amounts due for any
        Escrow Items for which payment of Funds has been waived by Lender and, if
        Lender requires, shall furnish to Lender receipts evidencing such payment within
        such time period as Lender may require.

Def.’s MSJ, Ex. B at 4-5. Plaintiff’s request for a waiver of his escrow payments was denied.

Def.’s Stmt. ¶ 23; Pl.’s Opp’n at 4.

        NFCU reported information to credit bureaus regarding the status of Plaintiff’s loan.

Def.’s Stmt. ¶ 33. Defendant states that this information was automatically produced by NFCU’s

computer system using data from Plaintiff’s account. Id. ¶ 36. The following table summarizes

Defendant’s reporting to credit agencies regarding Plaintiff’s loan for the period of September

2010 until March 2011. Def.’s MSJ, Ex. K (Credit Reporting History). The Court has added the

“+/- Amount Past Due” column, which represents the monthly change in “Amount Past Due.”

   Date of Report          Monthly Payment           Amount Past Due        +/- Amount Past Due
        9/21/10                  $6,761                   $13,522                     --
       10/21/10                  $6,761                   $18,539                  + $5,017
       11/22/10                  $6,761                   $23,557                  + $5,018
       12/21/10                  $6,761                   $28,574                  + $5,017
        1/21/11                  $6,761                   $31,946                  + $3,372
        2/22/11                  $6,761                   $36,552                  + $4,606
        3/21/11                  $4,606                   $13,818                 - $22,734

Id. Plaintiff subsequently disputed the accuracy of Defendant’s reporting to the credit agencies.

Def.’s MSJ, Ex. R (Aff. of Kenneth D. Huggins) ¶ 4. Defendant states that, upon receiving these

objections, it performed an investigation into the accuracy of the information and confirmed the

results. Id.




                                                 5
   B. Procedural History

         Plaintiff commenced this action on March 24, 2011, bringing various claims against

Defendant concerning the mortgage on his property. See generally Compl., ECF No. [1]. On

November 23, 2011, the Court granted-in-part and denied-in-part Defendant’s motion to dismiss,

allowing Plaintiff to proceed on four claims: (1) Breach of Contract, (2) Action of Account, (3)

Intentional Damage to Credit, to the extent that it was based on Section 1681s-2(b) of Title 15 of

the United States Code, and (4) Defamation, to the extent Plaintiff alleged that NFCU published

defamatory credit information with three national credit agencies stating that he did not pay his

mortgage according to a contract, with either a reckless disregard for the truth or knowing that its

statements were false. Haynes v. Navy Federal Credit Union, 825 F.Supp.2d 285, 287 (D.D.C.

2011).

         In ruling on Defendant’s subsequent [85] Renewed Motion for Summary Judgment, the

Court dismissed Plaintiff’s claims for breach of contract and an action of account. Haynes v.

Navy Federal Credit Union, No. 11-cv-614, 2014 WL 2591371 (D.D.C. June 10, 2014). With

respect to Plaintiff’s breach of contract claim, the Court found that NFCU did not “improperly

return[] payments that were sufficient to bring the loan current” nor did it “shift[] payments that

were sufficient to bring the loan current into a ‘suspense account.’” as Plaintiff had alleged in his

Complaint. Id. at *5 (quoting Haynes, 825 F.Supp.2d at 298). Because Plaintiff conceded that he

failed to make payments sufficient to bring the loan current, the Court concluded that neither of

these actions constituted a breach of contract. Id. In addition, the Court dismissed Plaintiff’s

second claim because an action of account – whether viewed as a free-standing claim or as part

of the overall relief in this case – required a breach of contract or fiduciary duty which Plaintiff

had not established. Id. at *6-7.




                                                  6
       However, the Court did not decide Defendant’s motion in its entirety, holding in

abeyance a ruling on the remainder of Defendant’s motion for summary judgment. Id. at *7-9. In

this remaining portion of the motion, Defendant argues that Plaintiff’s claims for intentional

damage to credit and defamation should be dismissed because all of the information Defendant

reported to credit agencies regarding Plaintiff’s loan was accurate. Def.’s Mem. In Supp. of

Renewed Mot. for Summ. J., ECF No. [85-1] (“Def.’s Mem.) at 11, 13-14. In its June 10, 2014,

Memorandum Opinion, the Court agreed that Defendant had accurately reported the fact of

Plaintiff’s default, but because of questions regarding the details of the financial reporting

documents, the Court was uncertain whether Defendant had accurately reported the extent of

Plaintiff’s default. Id. Specifically, the Court raised four questions regarding the totals in these

financial reporting documents, and ordered Defendant to file a supplemental brief explaining

how all of this information was accurate. Id. at *8-9. The Court also invited Plaintiff to file a

reply brief. Id. Defendant subsequently filed its [100] Supplemental Memorandum in Support of

its Renewed Motion for Summary Judgment. Plaintiff did not file a reply brief. In the Court’s

August 27, 2014 [101] Memorandum Order, the Court determined that Defendant had only

adequately addressed three of the four questions that the Court had previously posed, and the

Court requested additional briefing from the Defendant. Defendant subsequently filed its

[102] Second Supplemental Memorandum in Support of Its Renewed Motion for Summary

Judgment. Plaintiff did not file any briefing in response, and the Court considers Defendant’s

Second Supplemental Memorandum unopposed. Accordingly, the Court now returns to the

portion of Defendant’s [85] Renewed Motion for Summary Judgment previously held in

abeyance.




                                                  7
                                     II. LEGAL STANDARD

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and [that it] is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). The mere existence of some factual dispute is insufficient on its own to bar

summary judgment; the dispute must pertain to a “material” fact. Id. Accordingly, “[o]nly

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). Nor may summary judgment be avoided based on just any disagreement as to

the relevant facts; the dispute must be “genuine,” meaning that there must be sufficient

admissible evidence for a reasonable trier of fact to find for the non-movant. Id.

       In order to establish that a fact is or cannot be genuinely disputed, a party must (a) cite to

specific parts of the record – including deposition testimony, documentary evidence, affidavits or

declarations, or other competent evidence – in support of its position, or (b) demonstrate that the

materials relied upon by the opposing party do not actually establish the absence or presence of a

genuine dispute. FED. R. CIV. P. 56(c)(1). Conclusory assertions offered without any factual basis

in the record cannot create a genuine dispute sufficient to survive summary judgment. Ass’n of

Flight Attendants-CWA, AFL-CIO v. U.S. Dep’t of Transp., 564 F.3d 462, 465-66 (D.C. Cir.

2009). Moreover, where “a party fails to properly support an assertion of fact or fails to properly

address another party’s assertion of fact,” the district court may “consider the fact undisputed for

purposes of the motion.” FED. R. CIV. P. 56(e).

       When faced with a motion for summary judgment, the district court may not make

credibility determinations or weigh the evidence; instead, the evidence must be analyzed in the

light most favorable to the non-movant, with all justifiable inferences drawn in his favor. Liberty




                                                  8
Lobby, 477 U.S. at 255. If material facts are genuinely in dispute, or undisputed facts are

susceptible to divergent yet justifiable inferences, summary judgment is inappropriate. Moore v.

Hartman, 571 F.3d 62, 66 (D.C. Cir. 2009). In the end, the district court’s task is to determine

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Liberty Lobby, 477

U.S. at 251-52. In this regard, the non-movant must “do more than simply show that there is

some metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986); “[i]f the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted.” Liberty Lobby, 477 U.S. at 249-50

(internal citations omitted).

                                        III. DISCUSSION

   A. Legal Framework

       The Court’s Memorandum Opinion addressing Defendant’s Motion to Dismiss allowed

Plaintiff’s claim for intentional damage to credit to proceed to the extent it was based on an

alleged violation of Section 1681s-2(b) of Title 15 of the United States Code. Haynes, 825

F.Supp.2d at 295-96. Under 15 U.S.C. § 1681s-2(b), upon being notified by a credit reporting

agency of a dispute as to the accuracy of its information, the furnisher of information to a credit

reporting agency “has duties under [the Fair Credit Reporting Act] to investigate the disputed

information and correct it as necessary.” Ihebereme v. Capital One, N.A., 933 F.Supp.2d 86, 111

(D.D.C. 2013). Similarly, the Court allowed Plaintiff’s defamation claim to proceed, to the

extent that Plaintiff alleged that NFCU published defamatory credit information with three

national credit agencies stating that he did not pay his mortgage according to the contract, with

either a reckless disregard for the truth or knowing that its statements were false. Haynes, 825

F.Supp.2d at 297-98.


                                                 9
       In the portion of its Renewed Motion for Summary Judgment previously held in

abeyance by this Court, Defendant argues that these claims should be dismissed because all the

information it provided to credit agencies regarding Plaintiff’s loan was accurate. Def.’s Mem. at

11, 13-14. With respect to Plaintiff’s defamation claim, Defendant contends that the accuracy of

this information operates as a complete defense. See Woodfield v. Providence Hosp., 779 A.2d

933, 938 (D.C. 2001) (“defamation requires that the statements be false”); Moss v. Stockard, 580

A.2d 1011, 1022 (D.C. 1990) (truth is an absolute defense in defamation law). Similarly, this

information’s accuracy would rebut Plaintiff’s only argument against dismissal of his claim for

intentional damage to credit. Pursuant to § 1681s-2(b)(1), “creditors, after receiving notice of a

consumer dispute from a credit reporting agency, [are required] to conduct a reasonable

investigation of their records to determine whether the disputed information can be verified.”

Johnson v. MBNA America Bank, N.A., 357 F.3d 426, 431 (4th Cir. 2004). “The reasonableness

of the investigation is to be determined by an objective standard.” Chiang v. Verizon New

England, Inc., 595 F.3d 26, 37 (1st Cir. 2010). “The burden of showing the investigation was

unreasonable is on the plaintiff.” Id. “Whether a defendant’s investigation is reasonable is a

factual question normally reserved for trial; however, summary judgment is proper if the

reasonableness of the defendant’s procedures is beyond question.” Westra v. Credit Control of

Pinellas, 409 F.3d 825, 827 (7th Cir. 2005). See also Seamans v. Temple Univ., 744 F.3d 853,

864-65 (3d Cir. 2014) (noting that the reasonableness of a defendant’s procedures “is normally a

question for trial unless the reasonableness or unreasonableness of the procedures is beyond

question.”) (quoting Cortez v. Trans Union, LLC, 617 F.3d 688, 709 (3d Cir. 2010)). Here,

Plaintiff has offered no specific challenge to the reasonableness of the procedures used by NFCU

to investigate his credit reporting disputes. Rather, he simply points to alleged inaccuracies in its




                                                 10
reporting, apparently as evidence that the procedures used by Defendant were unreasonable. Pl.’s

Opp’n at 8-9, 11. Accordingly, to the extent the information reported by Defendant was accurate,

Plaintiff’s sole argument in support of this claim falls away and no other challenge to the

reasonableness of Defendant’s procedures remains.

    B. Supplemental Briefing on Accuracy of Credit Reporting

        In light of the importance of the accuracy of Defendant’s reporting to the remainder of

this case, the Court’s June 10, 2014, Memorandum Opinion carefully reviewed the financial

reporting documents disputed by Plaintiff. Haynes, 2014 WL 2591371, at *7-9. The Court

agreed with Defendant that it was accurately reporting the fact of Plaintiff’s default – as Plaintiff

conceded his failure to tender the escrow portion of his payment to NFCU. Id. at *8. However,

reviewing these documents without detailed explanations from Defendant, the Court was

uncertain whether Defendant was accurately reporting the extent of Plaintiff’s default, i.e.

whether the amount reported in arrears on particular dates conformed to the other financial

documents in this case. Id. Therefore, the Court requested that Defendant respond, in

supplemental briefing, to four questions regarding the interpretation of the information reported

to credit agencies about Plaintiff’s loan. 2 Id. at *8-9.

        In the Court’s August 27, 2014 Memorandum Order, the Court considered Defendant’s

first supplemental brief and concluded that it adequately addressed three of the Court’s four

supplemental questions, explaining why the information reported to credit agencies regarding

Plaintiff’s loan was accurate. 3 But one issue remained: in its June 10, 2014, Memorandum


        2
          The Court notes that, with one exception, Plaintiff’s summary judgment briefing does
not pose these questions. Plaintiff’s summary judgment brief does question the continued
reporting of $6,761 as the monthly payment after October 1, 2010. Pl.’s Opp’n at 9, 11.
        3
          First, with respect to the decrease in Plaintiff’s total monthly payment from $6,761 to
$4,606 shown in the March 21, 2011, report, the Court accepted Defendant’s explanation that the
amount changed because Defendant’s application of several of Plaintiff’s incomplete payments


                                                   11
Opinion, the Court had ordered Defendant to explain why the amount past due was $13,522 in

September 2010. In its August 27, 2014, Memorandum Order, the Court concluded that

Defendant’s cursory explanation of this figure was inadequate, and requested additional briefing

from Defendant. Defendant has now provided an adequate explanation.

        Defendant explains that the amount reported as overdue, $13,552, consisted of $6,761

overdue as of August 2010 and an additional $6,761 overdue as of September 2010. With respect

to the amount overdue as of September, as Plaintiff has conceded, Plaintiff ceased making

complete payments in September 2010. Def.’s Stmt. ¶ 17. Because Plaintiff’s monthly payment

in September 2010 was $6,761, the amount past due for September 2010 increased by $6,761

over the amount previously past due. Defendant now provides an adequate explanation of the

existing $6,761 in this total as well.

        Defendant’s explanation turns, in part, on the multiple transactions that occurred on

August 16, 2010. On that date, first, Plaintiff made a partial payment of $4,701.27, covering only

principal and interest, rather than the entire $6,761.07 due for the July payment. Id. at 3, n.2. See

Def.’s MSJ, Ex. I at 62. This amount was held in a suspense account as permitted by Deed of

Trust for the loan. See Def.’s Second Suppl. Mem. at 3 n.2. Second, Defendant levied a late

charge on Plaintiff with respect to the payment that was due in August 2010. See id.; Def.’s MSJ,


to the balance of his loan, at that time, satisfied the outstanding September 2010 payment.
Second, with respect to the increase of the “amount past due” from the last three months of 2010
to January 2011, the Court accepted Defendant’s explanation that the revised escrow analysis of
December 29, 2010, caused the monthly payments that Plaintiff owed to decrease, generating a
smaller increase in January 2011 than in the last three months of 2010. This explanation showed
that, for each of those months, the total reported was accurate according to the then-applicable
escrow calculations. Third, with respect to the $22,734 drop in “amount past due” between
February 2011 and March 2011, the Court accepted Defendant’s explanation that, when both the
previous payments applied on March 2, 2011 and the underpayment for March 2011 were both
applied to the prior balance, the amount reported as past due for March 2011 was accurate. The
Court’s full analysis of these questions is provided in its August 27, 2014, Memorandum Order,
ECF No. [101].


                                                 12
Ex. A at 1. Third, the bank disbursed $6,918.18 from the suspense account, as authorized by the

Deed of Trust, 4 and applied it to principal, interest, the escrow account, and late charges – all

with respect to the payment due in July. See Def.’s Suppl. Mem. at 3; Def.’s MSJ, Ex. I at 62.

This disbursement did not represent an additional payment by Plaintiff. See id. Defendant’s

explanation also turns on the events that occurred in September 2010. On September 10, 2010,

Plaintiff informed Defendant that, beginning with the month of September 2010, he intended to

pay only interest and principal to Defendant. See Def.’s MSJ, Ex. J at 1. Accordingly, on

September 16, Plaintiff paid $3,930.34 to Defendant, which was applied to the payment due in

August. Def.’s MSJ, Ex. I at 61. He continued to make payments in this same amount in the

months that followed. Id. at 57-60. In sum, Plaintiff underpaid with respect to the payment due in

August 2010, as well as the payment due in September 2010. Because of the underpayments,

both the August payment and the September payment – $6,761 due for each – were overdue as of

September 21, 2010. Accordingly, the bank’s report that $13,522 was overdue as of that date was

accurate.

                                        IV. CONCLUSION

       Defendant’s supplemental briefing has now adequately addressed all four of the questions

raised by the Court’s June 10, 2014, Memorandum Opinion regarding the accuracy of

Defendant’s reporting on the status of Plaintiff’s loan. Accordingly, Plaintiff’s sole argument in

support of Plaintiff’s claim of intentional damage to credit falls away. Similarly, the Court’s

conclusion that the information that Defendant reported was accurate is a complete defense to

Plaintiff’s defamation claim.




       4
         The Deed of Trust for the loan allows Defendant to hold partial payments in a suspense
account and to apply them to the balance of the loan. See Def.’s MSJ, Ex. B (Deed of Trust) at 4.


                                                 13
       Accordingly, for the reasons stated, Defendant’s [85] Renewed Motion for Summary

Judgment is GRANTED with respect to the remaining claims in this action, (1) Plaintiff’s claim

for Intentional Damage to Credit and (2) Plaintiff’s claim for Defamation. Previously, on June

10, 2014, the Court GRANTED Defendant’s Renewed Motion for Summary Judgment with

respect to Plaintiff’s claim for Breach of Contract and Plaintiff’s claim for an Accounting and

Mandatory Injunctive Relief. Accordingly, JUDGMENT shall enter for Defendant, and this

action is DISMISSED in its entirety. An appropriate Order accompanies this Memorandum

Opinion.

                                                            ____/s/________________________
                                                            COLLEEN KOLLAR-KOTELLY
                                                            United States District Judge




                                                14